Rantinella v Tomas (2018 NY Slip Op 05511)





Rantinella v Tomas


2018 NY Slip Op 05511


Decided on July 25, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 25, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
SHERI S. ROMAN
SANDRA L. SGROI
JOSEPH J. MALTESE, JJ.


2016-12610
 (Index No. 32430/12)

[*1]Vincent Rantinella, respondent, 
vFrancisco M. Tomas, et al., defendants, Dona Mercedez Corp., etc., et al., appellants.


Almanzar-Paramio Law, LLC, Babylon, NY (Omar Almanzar-Paramio of counsel), for appellants.
Rosenbaum & Rosenbaum, P.C., New York, NY (Matthew T. Gammons of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, to recover damages for personal injuries, the defendants Dona Mercedez Corp. and Armando Velasquez appeal from an order of the Supreme Court, Suffolk County (Daniel Martin, J.), dated April 10, 2015. The order, insofar as appealed from, granted that branch of the plaintiff's motion which was for leave to enter a default judgment against those defendants and denied the application of those defendants, in effect, for leave to serve a late answer.
ORDERED that the appeal is dismissed, with costs.
An appeal must be taken "within thirty days after service by a party upon the appellant of a copy of the judgment or order appealed from and written notice of its entry" (CPLR 5513[a]). The time period for filing a notice of appeal is nonwaivable and jurisdictional (see Matter of Wei v New York State Dept. of Motor Vehs., 56 AD3d 484; Jones Sledzik Garneau & Nardone, LLP v Schloss, 37 AD3d 417). Here, the plaintiff served the order appealed from and notice of entry on April 28, 2015. The appellants did not file their notice of appeal until approximately 19 months later. Accordingly, the appeal must be dismissed as untimely taken.
SCHEINKMAN, P.J., ROMAN, SGROI and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court